Citation Nr: 1143512	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-35 387	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for asthma and bronchitis.

6.  Entitlement to service connection for a left ankle and foot disability.

7.  Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to May 1995.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The claims for service connection for bilateral hearing loss, tinnitus, asthma and bronchitis, and for a left ankle and foot disability require further development before being decided.  So the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board is going ahead and deciding the remaining claims for service connection for low back and left hip disabilities and for an initial compensable rating for the left knee disability.



FINDINGS OF FACT

1.  The Veteran's subjective complaints of pain in his lower back and left hip have not been attributed to underlying diagnoses and are not claimed to be the result of undiagnosed illnesses.

2.  The Veteran's left knee is stable and has full range of motion from 0 degrees of extension to 140 degrees of flexion, with no additional loss of motion after repetitive movements.  


CONCLUSIONS OF LAW

1.  Low back and left hip disabilities were not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria also are not met for an initial compensable rating for the left knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With respect to the claims for service connection for low back and left hip disabilities, the duty to notify has been satisfied by way of letters to the Veteran in March and October 2006.  These letters informed him of the evidence required to substantiate these claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He was also apprised of the downstream disability rating and effective date elements of these claims, in compliance with Dingess, and the letters were sent prior to the initial adjudication of these claims in May 2007, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

The claim concerning his left knee disability is for a higher initial rating following the granting of service connection for this disability, and VA is not obligated to provide him additional notice concerning this "downstream" issue.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide him a statement of the case (SOC) if this disagreement is not resolved.  And the RO sent him this required SOC in October 2007, which included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning a higher initial rating for this service-connected disability.  As such, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (May 5, 2004).


He therefore has received all required notice concerning the claims being decided in this decision.  And as the pleading party, he, not VA, has the burden of proof of showing there is a VCAA notice error - such as in either timing or content, and moreover, that it is unduly prejudicial, meaning outcome determinative of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  He has not made any such pleading or allegation.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he and his representative identified as potentially relevant.  He also was provided a VA examination in March 2007 to determine whether he has disabilities involving his low back and left hip as a result of his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The March 2007 VA examination report also includes findings with which to properly rate his service-connected left knee disability.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  He has not indicated this disability has worsened since that examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  And the mere passage of time since that examination does not create an obligation to have him reexamined.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

VA therefore has also satisfied its duties to assist him with these claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Thus, the Board may proceed with the adjudication of these claims.

II.  Service Connection for Low Back and Left Hip Disabilities

In April 2006 the Veteran filed claims for service connection for disabilities said to be involving his low back and left hip.  He maintains that both disabilities are the result of an injury during boot camp.  For the reasons and bases set forth below, however, the Board finds no grounds to grant either claim.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case.  A review of the Veteran's service treatment records (STRs) does not confirm his account of sustaining a relevant injury during boot camp.  Indeed, none of these records makes any reference to problems with his low back or left hip, much less as a consequence of this claimed injury.  See Struck v. Brown, 9 Vet. App. 145(1996).  He is competent to say it occurred, however.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  And the Board cannot determine that his lay testimony concerning this claimed injury in service lacks credibility merely because it is unaccompanied by any contemporaneous medical evidence, such as documentation of this injury in his STRs.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).


When, as here, however, the claimed injury is not said to have occurred in combat (rather, during boot camp), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, whether the Veteran in fact sustained this alleged injury in service is not ultimately determinative or dispositive of these claims.  Instead, these claims ultimately fail because there is no competent and credible evidence of current disabilities involving his low back and left hip, so irrespective of whether he sustained the alleged injury in service.  That is to say, regardless of whether he sustained this alleged injury in service, he has not established that he has any consequent disabilities involving his low back and left hip.

To this end, he was afforded a VA compensation examination in March 2007 after filing these claims in April 2006.  During the interview, he reported that he was treated for a low back strain following an injury during boot camp, but that he does not know whether it improved during service.  He also acknowledged, however, that he has not been diagnosed with any condition of the lumbar spine since that injury.  A physical examination did not reveal any current disability involving his low back and left hip.  This included X-rays of his lumbar spine and left hip, which were unremarkable.  The examiner therefore remarked in the diagnosis section "Normal examination of the lumbar spine, no condition found."


The Veteran therefore has not established the most essential and fundamental requirement of these claims, which is that he first show he has low back and left hip disabilities or that he at least has since the filing of these claims.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

While the Board realizes the Veteran may suffer from pain in his lower back and left hip, mere pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, he is not competent to attribute or ascribe his complaints of pain to a clinical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a layperson is generally incapable of opining on matters requiring medical knowledge).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).


In any event, even assuming he was competent in this regard, the Board would still place greater probative value on the March 2007 VA examination report, which found no disability involving his low back or left hip.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency).  See also Cox v. Nicholson, 20 Vet. App. 563 (2007) (the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements or opinions).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position). 

For these reasons and bases, the Board finds that the preponderance of the evidence is against these claims for service connection for low back and left hip disabilities, so the doctrine of reasonable doubt is not for application.  Accordingly, the appeal of these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Entitlement to an Initial Compensable Rating for the Left Knee Disability

The Veteran was seen for left knee pain on several occasions while in service.  The March 2007 VA examination also resulted in a diagnosis of patellofemoral syndrome of this knee.  As a result, the May 2007 RO decision at issue granted service connection for history of patellofemoral syndrome of the left knee.  The RO assigned an initial noncompensable (0 percent) rating for this disability retroactively effective from August 23, 2005, the date of receipt of this claim.  The Veteran appealed that decision by requesting a compensable rating for this disability. 


Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging", with equal consideration for the entire body of evidence.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3. 

The RO partly rated the Veteran's left knee disability under the criteria for limitation of motion of the knee.  Limitation of flexion of the knee is rated in accordance with Diagnostic Code (DC) 5260.  This code provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5260. 

Limitation of extension of the knee is rated in accordance with DC 5261.  This code provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5261. 


In addition to the applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, VA is required to consider whether an increased rating could be assigned on the basis of functional loss due to pain or weakness to the extent that any such symptoms are supported by adequate pathology.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id., at *11; see 38 C.F.R. § 4.40.

Applying these criteria to the facts of this case, the Board finds no basis to assign a compensable rating for the Veteran's left knee disability at any time since the initial grant of service connection.  Range-of-motion testing of this knee was performed during his March 2007 VA examination, and he had completely normal, i.e., full range of motion, namely, from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  Certainly then, these findings do not meet the criteria for even a 0percent rating under DC 5260 or DC 5261, much less even the most minimum compensable rating of 10 percent under these DCs.  Moreover, since he has normal range of motion on both extension and flexion, he also is not entitled to separate ratings for limitation of extension and limitation of flexion.  See VAOPGCPREC 9-2004 (September 17, 2004).


A compensable rating also is not available based on any complaints of pain because there is no X-ray evidence of arthritis involving the left knee joint.  See 38 C.F.R. § 4.71a, DCs 5003 and 5010, indicating, among other things, that arthritis must be objectively conformed by X-ray.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that a painful major joint or group of minor joints affected by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a 10 percent rating when DC 5003 is read together with 38 C.F.R. § 4.59, even though there is no actual limitation of motion).  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board must address its applicability.  See Burton v. Shinseki, 
No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  In Burton, the Court (CAVC) found the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id., at *5.  Here, though, the March 2007 VA examination determined the Veteran's left knee did not demonstrate any pain on motion, or any additional loss of motion after repetitive movements.  As such, a compensable rating is not warranted even with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Furthermore, the Board finds no basis to assign a compensable rating under DC 5257 for "other" impairment of the knee - including recurrent subluxation or lateral instability.  Under this code provision, slight impairment of the knee on account of this warrants a 10 percent rating; moderate impairment warrants a 20 percent rating; and severe impairment warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, DC 5257.  But since the March 2007 VA examination report notes the Veteran's left knee joint is stable, there is no evidence suggesting even slight impairment due to recurrent subluxation or lateral instability.  And because the Veteran does not have instability in this knee or, as mentioned, X-ray evidence of arthritis, he cannot receive separate ratings for each.  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This again is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Such is not the case here, however.

In conclusion, the objective clinical evidence shows the Veteran's left knee is stable with no limitation of motion, including on account of his pain.  These objective clinical findings have greater probative value than his unsubstantiated lay statements alleging otherwise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

There is one final point worth mentioning.  The circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for the Veteran's left knee disability reasonably describe and contemplate the extent and severity of this disability.  He complains of symptoms like pain, etc., which are addressed in the regular rating criteria, so are contemplated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board finds no basis to grant an initial compensable rating for the Veteran's left knee disability.  As the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appeal of this claim is denied.


ORDER

The claim of entitlement to service connection for a low back disability is denied.

The claim of entitlement to service connection for a left hip disability is denied.

The claim of entitlement to an initial compensable rating for patellofemoral syndrome of the left knee is denied.


REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the remaining claims for service connection for bilateral hearing loss, tinnitus, asthma and bronchitis, as well as for a left ankle and foot disability. 

A.  Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran claims that he developed hearing loss and tinnitus in both ears as a result of noise exposure in service in his capacity as a diesel mechanic and a combat vehicle mechanic, as well as from 50-caliber machine guns that were fired above his head.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (a Veteran is competent to report what occurred during his service because firsthand knowledge of a factual matter is competent).  


The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicating some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing will only be considered to be a ratable disability for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

Unfortunately, the Veteran's service treatment records (STRs) do not contain an audiological evaluation at the time of his separation from active duty in May 1995 to determine his hearing acuity when exiting service.  He also has not been afforded a VA compensation examination to determine whether he has a ratable hearing loss disability and tinnitus as a result of his service.  In Hensley, 5 Vet. App. at 155, the Court held that, even though disabling hearing loss may not be demonstrated at time of separation from service, a Veteran nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting evidence the current disability is related to his military service as opposed to other unrelated factors or causes or intercurrent injury.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Under these circumstances, the Board finds that the Veteran should be provided a VA audiological evaluation to determine whether he has a ratable hearing loss disability according to VA standards (i.e., 38 C.F.R. § 3.385) and tinnitus, and, if he does, whether they are the result of his military service or date back to his service.  See Buchanan, 451 F.3d at 1336 (recognizing lay evidence as potentially competent to support the presence of a disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).


B.  Service Connection for Asthma and Bronchitis

The Veteran claims he developed asthma and/or bronchitis while in service and has continued to experience the effects of these conditions during the years since.  His STRs confirm he was treated for bronchitis in February 1993 with antibiotics and a bronchodilator.  However, the remainder of these records makes no further reference to bronchitis.  After leaving the military in May 1995, he eventually was diagnosed with asthmatic bronchitis and allergies in June 2003.  He claims that he had been suffering from continuous respiratory-related symptoms since that initial diagnosis of bronchitis in 1993 until he eventually was diagnosed with asthma over a decade later.  As already explained, according to 38 C.F.R. § 3.303(b), he needed only have experienced continuous symptoms during those intervening years, not have received continuous treatment.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Still, though, there is conflicting medical evidence in the file as to whether the Veteran's current asthma is related to his service or dates back to the bronchitis noted in service.  So additional medical comment is needed concerning this determinative issue, including to try and resolve this difference of opinion.  On the one hand, the March 2007 VA compensation examiner concluded the Veteran's current asthma is unrelated to his single episode of bronchitis in service.  Whereas, in a July 2007 letter, R.K., D.O., the Veteran's treating physician, indicated the Veteran's severe bronchitis in service eventually developed into asthma.  Dr. R.K. therefore relates the current asthma back to the bronchitis in service.

In light of these conflicting medical opinions, the Board finds that the Veteran should be afforded another VA examination to determine whether his asthma is related to his service or dates back to the bronchitis noted in service.  See McLendon, 20 Vet. App. 79; 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

C.  Service Connection for a Left Ankle and Foot Disability

The Veteran claims that he suffers from a left ankle and foot disability as a result of his military service.  His STRs confirm he was treated for a left ankle sprain in February 1993, after reporting a three-day history of pain with marching but no trauma.  A follow-up examination three days later revealed the pain had resolved and that a physical examination was normal.  Thus, while he was treated for pain in his left ankle in service, it is unclear whether it resulted in chronic disability.

Evidence obtained since service is unclear as to whether the Veteran has a current disability involving his left ankle and foot.  An August 2001 treatment record from Covenant Healthcare lists a diagnosis of traumatic arthritis of the left ankle, although no actual radiographs were associated with this report to confirm this diagnosis.  In contrast, the March 2007 VA examination report notes that X-rays of the left ankle were normal.  Indeed, following a physical examination, the VA examiner concluded the Veteran's left ankle and foot were normal.

In a July 2007 letter, Dr. R.K. stated the Veteran's ankle pain is secondary to arthritis caused by a talocalcaneal fracture in service.  Dr. R.K. explained that a recent MRI had documented arthritis in this area, and that the Veteran as a consequence has decreased range of motion (ROM) in this ankle and pain with standing.  Dr. R.K. then goes on to note that the Veteran's flexion and extension are decreased 30-40%, as documented in his earlier examination of the Veteran in August 2004.  There is no such MRI report in the file, however, although it apparently exists.  The RO/AMC therefore should attempt to obtain this MRI report to determine whether the Veteran has the required radiographic confirmation of arthritis in his left ankle or foot.  See again 38 C.F.R. § 4.71a, DC 5003, requiring this radiographic confirmation of arthritis.  See also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1); and Caffrey, 6 Vet. App. at 381 (the duty to assist includes obtaining private and VA medical records to which a reference has been made.)


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all health care providers that have evaluated or treated him for left ankle and/or foot pain or other symptoms since service, including especially to obtain the MRI Dr. R.K referenced in her July 2007 letter supposedly confirming there is arthritis in this area as a likely residual of a talocalcaneal fracture or other injury while in service.  With the Veteran's authorization, obtain all outstanding records that he identifies, in particular, this MRI report.  If any requested records are unavailable or the search for them otherwise yields negative results and further attempts to obtain them would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

2.  Schedule a VA audiological examination to first determine whether the Veteran has a ratable hearing loss disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.  If determined he does, then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) this current hearing loss disability and his tinnitus (assuming he also has it) are the result of his military service or date back to his service - in particular, to any noise exposure or other trauma during his service from December 1992 to May 1995.  

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.  So merely stating this will not suffice.

Also, the Veteran is competent to say he experienced the type of noise exposure claimed while in service, so the examiner is asked to presume for the purpose of this opinion that this alleged noise trauma occurred.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of injury in service and instead relied on the absence of evidence in his STRs to provide a negative opinion).

The Veteran also need not have satisfied the requirements of 38 C.F.R. § 3.385 while in service, including at time of separation, only currently.

3.  Also schedule an appropriate VA compensation examination for additional medical comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's current asthma is a result of his service or dates back to his service, including to the bronchitis he had in service, as confirmed by his STRs.

All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  This should include review and consideration of the STR dated in February 1993 confirming the Veteran was treated for bronchitis, as well as the report of the March 2007 VA compensation examination concluding the Veteran's current asthma is unrelated to his single episode of bronchitis in service, versus the July 2007 letter from R.K., D.O., the Veteran's treating physician, indicating the Veteran's severe bronchitis in service eventually developed into asthma.  So, unlike the March 2007 VA examiner, Dr. R.K. relates the current asthma back to the bronchitis in service.

If this requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation.  So merely stating this will not suffice. 

4.  Then readjudicate these remaining claims in light of the additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


